DETAILED ACTION

	This action is in response to claims filed 13 April 2018 for application 15/952,698. Currently claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
An information disclosure statements (IDS) were submitted on 13 April 2018 and 18 April 2018. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:  Paragraph [0053] appears to be a blank paragraph. Please ensure that no information is being omitted unintentionally.
Appropriate correction is required.

 Claim Objections
Claim 5 objected to because of the following informalities:  On line 6, the phrase "input component coupled to" is awkwardly worded and should probably read "input component is coupled to".  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 12, 7, 17, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 12 recite the limitation "the weights" in the last line and line 4 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the question representation" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the current query representation" in line 1 of the 4th paragraph of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the complex question" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the structured query" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the structured query" in lines 2 and 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to signal per se.
Regarding claim 17, according to the first step (Step 1) of the 101 analysis, claim 17 is directed to a computer program product comprising a computer readable storage medium that under the broadest reasonable interpretation encompasses signal per se. Therefore, it does not fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter) and is not eligible subject matter. The claim is not patent eligible.
Regarding claims 18-20, they are dependent on claim 17 and inherit the same issue of encompassing signal per se under the broadest reasonable interpretation. Therefore, they do not fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter) and are not eligible subject matter. The claims are not patent eligible.
In order to overcome this rejection Examiner recommends an option of amending Claims 17-20 to indicate that the computer readable storage medium is limited to being non-transitory.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards abstract ideas without significantly more. 
Regarding claim 1, according to the first step (Step 1) of the 101 analysis, claim 1 is directed to a system (machine) comprising a memory and a processor and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). In the next step (Step 2A, prong 1) of the analysis, the limitations of processing a complex question, generating query/key/value representations, and updating the query representation, under the broadest reasonable interpretation, cover performance of these limitations in the mind. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites abstract ideas. In the next step (Step 2A, prong 2) of the analysis, the judicial exceptions are not integrated into a practical application because although the claim recites additional elements, namely a memory and processor, there is no more than mere indications to generally link the judicial exceptions to the memory and processor technologies. As discussed in MPEP 2106.05(h), generally linking the use of a judicial exception to a particular technological environment cannot provide an inventive concept. In the last step (Step 2B) of the analysis, the additional elements in the claim do not recite anything that amount to significantly more than the judicial exceptions. The claim is not patent eligible.
Regarding claim 2, according to the first step (Step 1) of the 101 analysis, claim 2 is directed to a system (machine) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). In the next step (Step 2A, prong 1) of the analysis, the limitation of computing relevance probabilities and taking a weighted sum, under the broadest reasonable interpretation, involves mathematical calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites abstract ideas. In the next step (Step 2A, prong 2) of the analysis, the judicial exceptions are not integrated into a practical application because the claim does not recite any other additional elements and there is no more than mere instructions to apply the judicial exception. As discussed in MPEP 2106.05(f), mere instructions to apply an exception cannot provide an inventive concept. In the last step (Step 2B) of the analysis, the claim does not recite any additional elements that amount to significantly more than the judicial exception. The claim is not patent eligible.
Regarding claim 3, according to the first step (Step 1) of the 101 analysis, claim 3 is directed to a system (machine) comprising a memory and a processor and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). In the next step (Step 2A, prong 1) of the analysis, the limitations of detecting a stop key, and in response stops further updates to the query representation, under the broadest reasonable interpretation, cover performance of these limitations in the mind. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites abstract ideas. In the next step (Step 2A, prong 2) of the analysis, the judicial exceptions are not integrated into a practical application because the claim does not recite any other additional elements and there is no more than mere instructions to apply the judicial exception. As discussed in MPEP 2106.05(f), mere instructions to apply an exception cannot provide an inventive concept. In the last step (Step 2B) of the analysis, the claim does not recite any additional elements that amount to significantly more than the judicial exception. The claim is not patent eligible.
Regarding claim 4, according to the first step (Step 1) of the 101 analysis, claim 4 is directed to a system (machine) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). In the next step (Step 2A, prong 1) of the analysis, the limitation of constructing a structured query based on the relevance probability values and executing the structured query, under the broadest reasonable interpretation, involves mathematical calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites abstract ideas. In the next step (Step 2A, prong 2) of the analysis, the judicial exceptions are not integrated into a practical application because the claim does not recite any other additional elements and there is no more than mere instructions to apply the judicial exception. As discussed in MPEP 2106.05(f), mere instructions to apply an exception cannot provide an inventive concept. In the last step (Step 2B) of the analysis, the claim does not recite any additional elements that amount to significantly more than the judicial exception. The claim is not patent eligible.
Regarding claim 5, according to the first step (Step 1) of the 101 analysis, claim 5 is directed to a system (machine) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). In the next step (Step 2A, prong 1) of the analysis, the limitations of describing the structured query in a natural language output presentation to a user, and obtaining data from the user with respect to the natural language output presentation, and if the input data indicates the structured query is accurate based on the natural language output presentation, returning the answer to the complex question, under the broadest reasonable interpretation, cover performance of these limitations in the mind. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites abstract ideas. In the next step (Step 2A, prong 2) of the analysis, the judicial exceptions are not integrated into a practical application because the claim does not recite any other additional elements and there is no more than mere instructions to apply the judicial exception. As discussed in MPEP 2106.05(f), mere instructions to apply an exception cannot provide an inventive concept. In the last step (Step 2B) of the analysis, the claim does not recite any additional elements that amount to significantly more than the judicial exception. The claim is not patent eligible.
Regarding claim 6, according to the first step (Step 1) of the 101 analysis, claim 6 is directed to a system (machine) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). In the next step (Step 2A, prong 1) of the analysis, the limitation of performing N-gram matching, under the broadest reasonable interpretation, involves mathematical calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites abstract ideas. In the next step (Step 2A, prong 2) of the analysis, the judicial exceptions are not integrated into a practical application because the claim does not recite any other additional elements and there is no more than mere instructions to apply the judicial exception. As discussed in MPEP 2106.05(f), mere instructions to apply an exception cannot provide an inventive concept. In the last step (Step 2B) of the analysis, the claim does not recite any additional elements that amount to significantly more than the judicial exception. The claim is not patent eligible.
Regarding claim 7, according to the first step (Step 1) of the 101 analysis, claim 7 is directed to a system (machine) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). In the next step (Step 2A, prong 1) of the analysis, the limitation using a bag of words model to generate the question/key/value representations, under the broadest reasonable interpretation, involves mathematical calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites abstract ideas. In the next step (Step 2A, prong 2) of the analysis, the judicial exceptions are not integrated into a practical application because the claim does not recite any other additional elements and there is no more than mere instructions to apply the judicial exception. As discussed in MPEP 2106.05(f), mere instructions to apply an exception cannot provide an inventive concept. In the last step (Step 2B) of the analysis, the claim does not recite any additional elements that amount to significantly more than the judicial exception. The claim is not patent eligible.
Regarding claim 8, according to the first step (Step 1) of the 101 analysis, claim 8 is directed to a system (machine) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). In the next step (Step 2A, prong 1) of the analysis, the limitation of concatenating the query representation with the value representation and the key representation into a concatenated vector, under the broadest reasonable interpretation, involves mathematical calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites abstract ideas. In the next step (Step 2A, prong 2) of the analysis, the judicial exceptions are not integrated into a practical application because the claim does not recite any other additional elements and there is no more than mere instructions to apply the judicial exception. As discussed in MPEP 2106.05(f), mere instructions to apply an exception cannot provide an inventive concept. In the last step (Step 2B) of the analysis, the claim does not recite any additional elements that amount to significantly more than the judicial exception. The claim is not patent eligible.
Regarding claim 9, according to the first step (Step 1) of the 101 analysis, claim 9 is directed to a system (machine) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). In the next step (Step 2A, prong 1) of the analysis, the limitations of training a model by using entities of the knowledge base in the memory as answer candidates, classifying the answer candidates with respect to a ground truth value, and using cross entropy error as a loss function, under the broadest reasonable interpretation, involves mathematical calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites abstract ideas. In the next step (Step 2A, prong 2) of the analysis, the judicial exceptions are not integrated into a practical application because the claim does not recite any other additional elements and there is no more than mere instructions to apply the judicial exception. As discussed in MPEP 2106.05(f), mere instructions to apply an exception cannot provide an inventive concept. In the last step (Step 2B) of the analysis, the claim does not recite any additional elements that amount to significantly more than the judicial exception. The claim is not patent eligible.
Regarding claim 10, according to the first step (Step 1) of the 101 analysis, claim 10 is directed to a method (process) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). In the next step (Step 2A, prong 1) of the analysis, the limitations of processing a complex question, importing entities of a knowledge base as values into value memory locations based on the keys, generating query/key/value representations, and updating the query representation, under the broadest reasonable interpretation, cover performance of these limitations in the mind. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites abstract ideas. In the next step (Step 2A, prong 2) of the analysis, the judicial exceptions are not integrated into a practical application because the claim does not recite any other additional elements and there is no more than mere instructions to apply the judicial exception. As discussed in MPEP 2106.05(f), mere instructions to apply an exception cannot provide an inventive concept. In the last step (Step 2B) of the analysis, the claim does not recite any additional elements that amount to significantly more than the judicial exception. The claim is not patent eligible.
Regarding claim 11, according to the first step (Step 1) of the 101 analysis, claim 11 is directed to a method (process) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). In the next step (Step 2A, prong 1) of the analysis, the limitations of importing a stop key into an unused key memory location, and stopping additional iterations upon detecting the stop key, under the broadest reasonable interpretation, cover performance of these limitations in the mind. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites abstract ideas. In the next step (Step 2A, prong 2) of the analysis, the judicial exceptions are not integrated into a practical application because the claim does not recite any other additional elements and there is no more than mere instructions to apply the judicial exception. As discussed in MPEP 2106.05(f), mere instructions to apply an exception cannot provide an inventive concept. In the last step (Step 2B) of the analysis, the claim does not recite any additional elements that amount to significantly more than the judicial exception. The claim is not patent eligible.
Regarding claim 12, according to the first step (Step 1) of the 101 analysis, claim 12 is directed to a method (process) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). In the next step (Step 2A, prong 1) of the analysis, the limitation of computing relevance probabilities and taking a weighted sum, under the broadest reasonable interpretation, involves mathematical calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites abstract ideas. In the next step (Step 2A, prong 2) of the analysis, the judicial exceptions are not integrated into a practical application because the claim does not recite any other additional elements and there is no more than mere instructions to apply the judicial exception. As discussed in MPEP 2106.05(f), mere instructions to apply an exception cannot provide an inventive concept. In the last step (Step 2B) of the analysis, the claim does not recite any additional elements that amount to significantly more than the judicial exception. The claim is not patent eligible.
Regarding claim 13, according to the first step (Step 1) of the 101 analysis, claim 13 is directed to a method (process) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). In the next step (Step 2A, prong 1) of the analysis, the limitations of maintaining a most relevant key per iteration based on the relevance probability values computed in an iteration with respect to the query representation of that iteration, and constructing a structured query by combining the most relevant keys in the iterations into a combined set of keys that represent the structured query, involve mathematical calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites abstract ideas. In the next step (Step 2A, prong 2) of the analysis, the judicial exceptions are not integrated into a practical application because the claim does not recite any other additional elements and there is no more than mere instructions to apply the judicial exception. As discussed in MPEP 2106.05(f), mere instructions to apply an exception cannot provide an inventive concept. In the last step (Step 2B) of the analysis, the claim does not recite any additional elements that amount to significantly more than the judicial exception. The claim is not patent eligible.
Regarding claim 14, according to the first step (Step 1) of the 101 analysis, claim 14 is directed to a method (process) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). In the next step (Step 2A, prong 1) of the analysis, the limitations of executing the structured query over the knowledge base to retrieve an answer to the complex question, under the broadest reasonable interpretation, cover performance of these limitations in the mind. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites abstract ideas. In the next step (Step 2A, prong 2) of the analysis, the judicial exceptions are not integrated into a practical application because the claim does not recite any other additional elements and there is no more than mere instructions to apply the judicial exception. As discussed in MPEP 2106.05(f), mere instructions to apply an exception cannot provide an inventive concept. In the last step (Step 2B) of the analysis, the claim does not recite any additional elements that amount to significantly more than the judicial exception. The claim is not patent eligible.
Regarding claim 15, according to the first step (Step 1) of the 101 analysis, claim 15 is directed to a method (process) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). In the next step (Step 2A, prong 1) of the analysis, the limitation of describing the structured query in a natural language output presentation to a user, under the broadest reasonable interpretation, cover performance of these limitations in the mind. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites abstract ideas. In the next step (Step 2A, prong 2) of the analysis, the judicial exceptions are not integrated into a practical application because the claim does not recite any other additional elements and there is no more than mere instructions to apply the judicial exception. As discussed in MPEP 2106.05(f), mere instructions to apply an exception cannot provide an inventive concept. In the last step (Step 2B) of the analysis, the claim does not recite any additional elements that amount to significantly more than the judicial exception. The claim is not patent eligible.
Regarding claim 16, according to the first step (Step 1) of the 101 analysis, claim 16 is directed to a method (process) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). In the next step (Step 2A, prong 1) of the analysis, the limitations of concatenating the query representation with the value representation and the key representation into a concatenated vector, and obtaining the updated query representation by calculating a dot product of the concatenated vector and a learned matrix, involve mathematical calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites abstract ideas. In the next step (Step 2A, prong 2) of the analysis, the judicial exceptions are not integrated into a practical application because the claim does not recite any other additional elements and there is no more than mere instructions to apply the judicial exception. As discussed in MPEP 2106.05(f), mere instructions to apply an exception cannot provide an inventive concept. In the last step (Step 2B) of the analysis, the claim does not recite any additional elements that amount to significantly more than the judicial exception. The claim is not patent eligible.
Regarding claim 17, according to the first step (Step 1) of the 101 analysis, claim 17 is directed to a computer program product comprising a computer readable storage medium that under the broadest reasonable interpretation encompasses signal per se. Therefore it does not fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter) and is not eligible subject matter. However, even if the claim is amended to fall within a statutory category allowing one to proceed further in the analysis, in the next step (Step 2A, prong 1) of the analysis, the limitations of generating a query representation, loading keys into key memory locations, and importing entities of a knowledge base as values into value memory locations based on the keys; generating a key representation of the keys in the key memory locations, and a value representation of the values in the value memory locations; updating the current query representation into an updated query representation by combining the query representation with the value representation and the key representations to provide the updated query representation as the current query representation over one or more iterations until a stop key is detected; and returning an answer to the question, cover performance of these limitations in the mind. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites abstract ideas. In the next step (Step 2A, prong 2) of the analysis, the judicial exceptions are not integrated into a practical application because the claim does not recite any other additional elements and there is no more than mere instructions to apply the judicial exception. As discussed in MPEP 2106.05(f), mere instructions to apply an exception cannot provide an inventive concept. In the last step (Step 2B) of the analysis, the claim does not recite any additional elements that amount to significantly more than the judicial exception. The claim is not patent eligible.
Regarding claim 18, according to the first step (Step 1) of the 101 analysis, claim 18 is directed to a computer program product comprising a computer readable storage medium that under the broadest reasonable interpretation encompasses signal per se. Therefore it does not fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter) and is not eligible subject matter. However, even if the claim is amended to fall within a statutory category allowing one to proceed further in the analysis, in the next step (Step 2A, prong 1) of the analysis, the limitations of maintaining a most relevant key per iteration based on the relevance probability values computed in that iteration, and constructing a structured query by combining the most relevant keys into a combined set of keys that represent the structured query, involve mathematical calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites abstract ideas. In the next step (Step 2A, prong 2) of the analysis, the judicial exceptions are not integrated into a practical application because the claim does not recite any other additional elements and there is no more than mere instructions to apply the judicial exception. As discussed in MPEP 2106.05(f), mere instructions to apply an exception cannot provide an inventive concept. In the last step (Step 2B) of the analysis, the claim does not recite any additional elements that amount to significantly more than the judicial exception. The claim is not patent eligible.
Regarding claim 19, according to the first step (Step 1) of the 101 analysis, claim 19 is directed to a computer program product comprising a computer readable storage medium that under the broadest reasonable interpretation encompasses signal per se. Therefore it does not fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter) and is not eligible subject matter. However, even if the claim is amended to fall within a statutory category allowing one to proceed further in the analysis, in the next step (Step 2A, prong 1) of the analysis, the limitations of executing the structured query over the knowledge base to retrieve the answer to the complex question, under the broadest reasonable interpretation cover performance of these limitations in the mind. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites abstract ideas. In the next step (Step 2A, prong 2) of the analysis, the judicial exceptions are not integrated into a practical application because the claim does not recite any other additional elements and there is no more than mere instructions to apply the judicial exception. As discussed in MPEP 2106.05(f), mere instructions to apply an exception cannot provide an inventive concept. In the last step (Step 2B) of the analysis, the claim does not recite any additional elements that amount to significantly more than the judicial exception. The claim is not patent eligible.
Regarding claim 20, according to the first step (Step 1) of the 101 analysis, claim 20 is directed to a computer program product comprising a computer readable storage medium that under the broadest reasonable interpretation encompasses signal per se. Therefore it does not fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter) and is not eligible subject matter. However, even if the claim is amended to fall within a statutory category allowing one to proceed further in the analysis, in the next step (Step 2A, prong 1) of the analysis, the limitations of describing the structured query in a natural language output presentation to a user, receiving input data from the user with respect to the natural language output presentation, evaluating the input data, and if the input data indicates the structured query is accurate based on the natural language output presentation, outputting the answer to the question to the user, under the broadest reasonable interpretation, cover performance of these limitations in the mind. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites abstract ideas. In the next step (Step 2A, prong 2) of the analysis, the judicial exceptions are not integrated into a practical application because the claim does not recite any other additional elements and there is no more than mere instructions to apply the judicial exception. As discussed in MPEP 2106.05(f), mere instructions to apply an exception cannot provide an inventive concept. In the last step (Step 2B) of the analysis, the claim does not recite any additional elements that amount to significantly more than the judicial exception. The claim is not patent eligible.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shanahan et al (US 20050022114 A1).
Regarding claim 1, Shanahan teaches: A system comprising: a memory that stores computer executable components (Any resulting program(s), having computer-readable program code, may be embodied within one or more computer-usable media such as memory device [0584]); a processor that executes computer executable components stored in the memory, wherein the computer executable components comprise (processor [0582]): a question embedding and key hashing component that processes a complex question having at least two subject and relation pairs into keys in key memory locations (Each question form is used to create a new document service request that is satisfied using a known question answering system that uses a combination of information retrieval and syntactic or pattern matching techniques. [0275]. pair only those entities that share a syntactic relation (e.g., subject-object) [0344]. These entities can be strings or elements recognized by linguistic processing (e.g., noun phrases, words in a subject-verb relations, etc.). Entities may also have keys associated with them in another list or database [0445]. Note: As shown above any resulting programs are embodied in memory [0584]. Note: So keys are in memory), imports entities of a knowledge base as values into value memory locations based on the keys (accesses the knowledge base 3622 to classify the unlabelled text object 3612 [0384]. determines a class label to assign to the unlabelled text object [0385]. Note: Class label corresponds to value and as shown above any resulting programs are embodied in memory [0584]), and imports a stop key into an unused value memory location (an "END" key [0486]. Note: End key corresponds to stop key. And as shown above any resulting programs are embodied in memory [0584]. So the end key is in memory. It is implicit that it is in an unused memory location because once the end key is in memory whatever was previously stored at that location can’t be used anymore.); a key addressing and value reading component that generates a query representation, a key representation of the keys in the key memory locations, and a value representation of the values in the value memory locations (the query in this case could be the following: key="dig"+Part-of-speech-tag=nounphrase+class_of_document=SubjectX. [0482]; and a query updating component that updates the query representation into an updated query representation over one or more iterations by combining the query representation with the value representation and the key representations (In one embodiment, the information space is developed through multiple iterations [0506]. Also, FIG. 49 illustrates the query formulation module involved in iterations. The entity database 4214 in information space 4200 stores one or more text objects [0457]. These entities can be strings or elements recognized by linguistic processing (e.g., noun phrases, words in a subject-verb relations, etc.). Entities may also have keys associated with them in another list or database [0445].  Note: Entity database stores the query, key, and value representations).
Regarding claim 2, Shanahan teaches: The system of claim 1, wherein the query updating component computes relevance probability values between the query representation and the keys, and reads values of the value memory locations comprising taking a weighted sum in which the weights are based on the relevance probabilities of the corresponding keys (weights of relevance are calculated for each word [0281]. Associated weights of features generated by the preprocessing module 3614 are interpreted as fuzzy set memberships or probabilities [0383].  In one embodiment, the utility of an entity is determined using a weighted linear combination of factors as set forth below [0475]).
Regarding claim 3, Shanahan teaches: The system of claim 1, wherein the query updating component detects the stop key, and in response to detection of the stop key, stops further updates to the query representation (The user may stop the system from cycling through the already rejected word matches by selecting an "END" key [0486]).
Regarding claim 4, Shanahan teaches: The system of claim 1, further comprising an answer prediction component that constructs a structured query based on the relevance probability values and executes the structured query over the knowledge base to obtain an answer to the complex question (The type of question is determined at 2404 and converted to a query at 2406. At 2408, the query is submitted to an information service adapted to handle questions of the type identified. At 2414, weights of relevance are calculated for each word in the passages of the extracted top N results of the query using the substantiated question and the determined question type. At 2416, sentences or part of sentences of the extracted passages with words having highest computed weight of relevance are selected as proposed answers to the instantiated question [0281]. Associated weights of features generated by the preprocessing module 3614 are interpreted as fuzzy set memberships or probabilities [0383]).
Regarding claim 5, Shanahan teaches: The system of claim 4, further comprising a natural language generation component that describes the structured query in a natural language output presentation to a user, and an input component that obtains data from the user with respect to the natural language output presentation, and if the input data indicates the structured query is accurate based on the natural language output presentation, the input component coupled to instruct the answer output component to return the answer to the complex question (using natural language processing in order to extract different facets of the document. In one embodiment, three facets of document content are examined (i.e., tokens (i.e., words), phrases, and rare words) to identify terms to retain. The retained terms are added to the recognized entity, in order to increase the precision of the query [0420]. FIG. 53 illustrates an example of a user interface for invoking a directed search [0067] (corresponding to obtaining data from the user). Selected as proposed answers to the instantiated question. [0281]).
Regarding claim 6, Shanahan teaches: The system of claim 1, wherein the question embedding and key hashing component performs N-gram matching against the entities in the knowledge base to import the entities of the knowledge base as values into the value memory locations (In a third method at 3166, n-gram or n-word (e.g., when the number of words is greater than or equal to one) query strings are generated using the remaining words [0322]).
Regarding claim 8, Shanahan teaches: The system of claim 1, wherein the query updating component concatenates the query representation with the value representation and the key representation into a concatenated vector (In addition, FIG. 14 illustrates that selected services can be updated or refreshed at 1450 on a periodic bases [0220]. the query in this case could be the following: key="dig"+ Part-of-speech-tag = nounphrase + class_of_document =  SubjectX [0482]. A feature vector produced by feature extractor 3615 [0384]).
Regarding claim 10, Shanahan teaches: A computer-implemented method comprising: processing a complex question having at least two subject and relation pairs into keys in key memory locations (Each question form is used to create a new document service request that is satisfied using a known question answering system that uses a combination of information retrieval and syntactic or pattern matching techniques. [0275]. pair only those entities that share a syntactic relation (e.g., subject-object) [0344]. These entities can be strings or elements recognized by linguistic processing (e.g., noun phrases, words in a subject-verb relations, etc.). Entities may also have keys associated with them in another list or database [0445]. Note: As shown above any resulting programs are embodied in memory [0584]. Note: So keys are in memory), importing entities of a knowledge base as values into value memory locations based on the keys (accesses the knowledge base 3622 to classify the unlabelled text object 3612 [0384]. determines a class label to assign to the unlabelled text object [0385]. Note: Class label corresponds to value and as shown above any resulting programs are embodied in memory [0584]); generating a query representation, a key representation of the keys in the key memory locations, and a value representation of the values in the value memory locations (the query in this case could be the following: key="dig"+Part-of-speech-tag=nounphrase+class_of_document=SubjectX. [0482]. Any resulting programs are embodied in memory [0584]. Note: So key and value representations are in memory); and updating the query representation into an updated query representation over one or more iterations by combining the query representation with the value representation and the key representations (In one embodiment, the information space is developed through multiple iterations [0506]. Also, FIG. 49 illustrates the query formulation module involved in iterations. The entity database 4214 in information space 4200 stores one or more text objects [0457]. These entities can be strings or elements recognized by linguistic processing (e.g., noun phrases, words in a subject-verb relations, etc.). Entities may also have keys associated with them in another list or database [0445].  Note: Entity database stores the query, key, and value representations).
Regarding claim 11, Shanahan teaches: The computer-implemented method of claim 10, further comprising importing a stop key into an unused key memory location, and stopping additional iterations upon detecting the stop key (an "END" key [0486]. The user may stop the system from cycling through the already rejected word matches by selecting an "END" key [0486]. Note: End key corresponds to stop key. And as shown above any resulting programs are embodied in memory [0584]. So the end key is in memory. It is implicit that it is in an unused memory location because once the end key is in memory whatever was previously stored at that location can’t be used anymore).
Regarding claim 12, Shanahan teaches: The computer-implemented method of claim 10, further comprising computing relevance probability values between the query representation and the keys, and reading values of the value memory locations comprising taking a weighted sum in which the weights are based on the relevance probabilities of the corresponding keys (weights of relevance are calculated for each word [0281]. Associated weights of features generated by the preprocessing module 3614 are interpreted as fuzzy set memberships or probabilities [0383].  In one embodiment, the utility of an entity is determined using a weighted linear combination of factors as set forth below [0475]).
Regarding claim 13, Shanahan teaches: The computer-implemented method of claim 12, further comprising maintaining a most relevant key per iteration based on the relevance probability values computed in an iteration with respect to the query representation of that iteration, and constructing a structured query by combining the most relevant keys in the iterations into a combined set of keys that represent the structured query (The type of question is determined at 2404 and converted to a query at 2406. At 2408, the query is submitted to an information service adapted to handle questions of the type identified. At 2414, weights of relevance are calculated for each word in the passages of the extracted top N results of the query using the substantiated question and the determined question type. At 2416, sentences or part of sentences of the extracted passages with words having highest computed weight of relevance are selected as proposed answers to the instantiated question [0281]. Associated weights of features generated by the preprocessing module 3614 are interpreted as fuzzy set memberships or probabilities [0383]. For example, results can be ranked from most relevant to least. The results of these more precise queries are used to enrich original document content [0415]. Note: enriching corresponds to combining the most relevant keys. Also FIG. 49 illustrates the query formulation module involved in iterations).
Regarding claim 14, Shanahan teaches: The computer-implemented method of claim 13, further comprising executing the structured query over the knowledge base to retrieve an answer to the complex question (The type of question is determined at 2404 and converted to a query at 2406. At 2408, the query is submitted to an information service adapted to handle questions of the type identified. At 2414, weights of relevance are calculated for each word in the passages of the extracted top N results of the query using the substantiated question and the determined question type. At 2416, sentences or part of sentences of the extracted passages with words having highest computed weight of relevance are selected as proposed answers to the instantiated question [0281]).
Regarding claim 15, Shanahan teaches: The computer-implemented method of claim 13, further comprising describing the structured query in a natural language output presentation to a user (using natural language processing in order to extract different facets of the document. In one embodiment, three facets of document content are examined (i.e., tokens (i.e., words), phrases, and rare words) to identify terms to retain. The retained terms are added to the recognized entity, in order to increase the precision of the query [0420]).
Regarding claim 16, Shanahan teaches: The computer-implemented method of claim 10, wherein the updating the query representation into an updated query representation comprises concatenating the query representation with the value representation and the key representation into a concatenated vector, and obtaining the updated query representation by calculating a dot product of the concatenated vector and a learned matrix (In addition, FIG. 14 illustrates that selected services can be updated or refreshed at 1450 on a periodic bases  [0220]. the query in this case could be the following: key="dig"+Part-of-speech-tag=nounphrase+class_of_document=SubjectX [0482]. A feature vector produced by feature extractor 3615 [0384]. The inner product of the query vector Q and document vector D [0394]. Note: inner product corresponds to dot product).
Regarding claim 17, Shanahan teaches: A computer program product facilitating reasoning using a key value memory network and comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to (Any resulting program(s), having computer-readable program code, may be embodied within one or more computer-usable media such as memory device [0584]. processor [0582]): based on a question, generate a query representation, load keys into key memory locations (The type of question is determined at 2404 and converted to a query at 2406  [0281]. Note: Any resulting programs are embodied in memory [0584]. Note: So keys are loaded in memory), and import entities of a knowledge base as values into value memory locations based on the keys (accesses the knowledge base 3622 to classify the unlabelled text object 3612 [0384]. determines a class label to assign to the unlabelled text object [0385]. Note: Class label corresponds to value and as shown above any resulting programs are embodied in memory [0584]); generate a key representation of the keys in the key memory locations, and a value representation of the values in the value memory locations (the query in this case could be the following: key="dig"+Part-of-speech-tag=nounphrase+class_of_document=SubjectX. [0482]. Any resulting programs are embodied in memory [0584]. Note: So key and value representations are in memory); update the current query representation into an updated query representation by combining the query representation with the value representation and the key representations to provide the updated query representation as the current query representation over one or more iterations until a stop key is detected (In one embodiment, the information space is developed through multiple iterations [0506]. Also, FIG. 49 illustrates the query formulation module involved in iterations. The entity database 4214 in information space 4200 stores one or more text objects [0457]. These entities can be strings or elements recognized by linguistic processing (e.g., noun phrases, words in a subject-verb relations, etc.). Entities may also have keys associated with them in another list or database [0445]. Note: Entity database stores the query, key, and value representations. The user may stop the system from cycling through the already rejected word matches by selecting an "END" key [0486]. Note: End key corresponds to stop key); and return an answer to the question (are selected as proposed answers to the instantiated question [0281]).
Regarding claim 18, Shanahan teaches: The computer program product of claim 17, wherein the program instructions are further executable by the processor to cause the processor to maintain a most relevant key per iteration based on the relevance probability values computed in that iteration, and construct a structured query by combining the most relevant keys into a combined set of keys that represent the structured query (The type of question is determined at 2404 and converted to a query at 2406. At 2408, the query is submitted to an information service adapted to handle questions of the type identified. At 2414, weights of relevance are calculated for each word in the passages of the extracted top N results of the query using the substantiated question and the determined question type. At 2416, sentences or part of sentences of the extracted passages with words having highest computed weight of relevance are selected as proposed answers to the instantiated question [0281]. Associated weights of features generated by the preprocessing module 3614 are interpreted as fuzzy set memberships or probabilities [0383]. For example, results can be ranked from most relevant to least. The results of these more precise queries are used to enrich original document content [0415]. Note: enriching corresponds to combining the most relevant keys. Also FIG. 49 illustrates the query formulation module involved in iterations).
Regarding claim 19, Shanahan teaches: The computer program product of claim 17, wherein the program instructions are further executable by the processor to cause the processor to execute the structured query over the knowledge base to retrieve the answer to the complex question (The type of question is determined at 2404 and converted to a query at 2406. At 2408, the query is submitted to an information service adapted to handle questions of the type identified. At 2414, weights of relevance are calculated for each word in the passages of the extracted top N results of the query using the substantiated question and the determined question type. At 2416, sentences or part of sentences of the extracted passages with words having highest computed weight of relevance are selected as proposed answers to the instantiated question [0281]).
Regarding claim 20, Shanahan teaches: The computer program product of claim 17, wherein the program instructions are further executable by the processor to describe the structured query in a natural language output presentation to a user, receive input data from the user with respect to the natural language output presentation, evaluate the input data, and if the input data indicates the structured query is accurate based on the natural language output presentation, output the answer to the question to the user (using natural language processing in order to extract different facets of the document. In one embodiment, three facets of document content are examined (i.e., tokens (i.e., words), phrases, and rare words) to identify terms to retain. The retained terms are added to the recognized entity, in order to increase the precision of the query [0420]. FIG. 53 illustrates an example of a user interface for invoking a directed search [0067] (corresponding to obtaining data from the user). Selected as proposed answers to the instantiated question. [0281]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shanahan et al (US 20050022114 A1) as applied to claim 1 above, and further in view of Franceschini et al (US 20160012336 A1).
Regarding claim 7, Shanahan teaches: The system of claim 1, wherein the key addressing and value reading component to generate the question representation, the key representation of the keys in the key memory locations, and the value representation of the values in the value memory locations (Note: As shown above).
However, Shanahan does not explicitly disclose: uses a bag of words model.
Franceschini teaches, in an analogous system: uses a bag of words model (These probability estimates can be obtained using computational techniques that will reflect the underlying conceptual generative language model; for example for simple bag-of-words, counting the frequency of the words in a given sentence and then using the probability of a word in the bag-of-words suffices to compute a probability estimate [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Shanahan to incorporate the teachings of Franceschini to use bag-of-words model. One would have been motivated to do this modification because doing so would give the benefit of choosing the word independently and in an identically distributed fashion as taught by Franceschini paragraph [0054].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shanahan et al (US 20050022114 A1) as applied to claim 1 above, and further in view of Zadeh et al (US 20140201126 A1).
Regarding claim 9, Shanahan teaches: The system of claim 1, further comprising a training component that trains a model by using entities of the knowledge base in the memory as answer candidates, classifying the answer candidates with respect to a ground truth value (the learning module 3730 may use meta-documents existing in the meta-document database 202 to train the knowledge base 3722 [0401]. accesses the knowledge base 3622 to classify the unlabelled text object 3612 [0384]. Note: labeled training dataset [0036] corresponds to ground truth value).
However, Shanahan does not explicitly disclose: and using cross entropy error as a loss function.
Zadeh teaches, in an analogous system: and using cross entropy error as a loss function (based on cross entropy error [1823]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Shanahan to incorporate the teachings of Zadeh to use cross entropy error. One would have been motivated to do this modification because doing so would give the benefit of using logistic regression in determining probability as taught by Zadeh paragraph [1823].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Zhao et al (CN 105528349 A) discloses Method and Device of Question Analysis in Knowledge Base.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAITANYA RAMESH JAYAKUMAR whose telephone number is (571)272-3369.  The examiner can normally be reached on Mon-Fri 7am-3.30pm, alt Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAITANYA R JAYAKUMAR/   Examiner, Art Unit 2122                                                                                                                                                                                         
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122